Hart v County of Erie (2021 NY Slip Op 01702)





Hart v County of Erie


2021 NY Slip Op 01702


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (984/20) CA 19-02156.

[*1]ROBIN HART, AS ADMINISTRATOR OF THE ESTATE OF EIAN CLAYTON BROOKS, DECEASED, PLAINTIFF-RESPONDENT,
vCOUNTY OF ERIE, DEFENDANT-APPELLANT, ET AL., DEFENDANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.